Citation Nr: 1112397	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  09-34 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for cause of death, to include entitlement to status as a claimant for dependency and indemnity compensation.


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to September 1968.  He died in September 2008.  The appellant was married to the Veteran at the time of his death.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the courts are applicable to this appeal.  The regulations also provide that an appellant will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person.  38 C.F.R. § 20.600 (2010).  In a May 2009 statement, the appellant requested representation in her current appeal before the Board.  She asked that the necessary forms be provided to her so that she could obtain a representative.  It does not appear that the RO responded to her request.  Thus, the appellant should be contacted and advised of her options regarding representation in the current appeal before the Board.

Accordingly, the case is REMANDED for the following action:

The appellant should be contacted and provided a list of authorized representatives.  The appellant should be requested to submit a completed representation form (i.e., a VA Form 21-22 "Appointment of Veterans Service Organization as Claimant's Representative" or a VA Form 21-22a "Appointment of Attorney or Agent as Claimant's Representative") appointing her chosen representative.  The appellant should be informed that she may only be represented by one service organization, attorney, agent, or other person properly designated with regard to this current appeal before the Board.  To the extent necessary, the appellant should be advised as to procedures for revoking a representative's authority to act on her behalf.  See 38 C.F.R. §§ 20.600-20.608 (2010). 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


